Exhibit 10(w)

June 5, 2008

PERSONAL AND CONFIDENTIAL

Mr. Matthew Murphy

Dear Matt,

I refer to recent discussions in relation and write to confirm the basis on
which you (“Murphy”) will be seconded from Material Sciences Corporation (“MSC”)
to Material Sciences (Shanghai) Trading Co., Ltd. The terms and conditions
outlined in this letter of understanding (“Agreement”) will be in effect only
for the period of your employment on this assignment.

 

1. Employment and Duties.

You will be seconded from US Company, based in Elk Grove Village, IL to Material
Sciences (Shanghai) Trading Co., Ltd based in Shanghai, China, in the role of
Vice President – China Sales & Marketing reporting to the MSC Chief Executive
Officer. In such capacity, you will perform such duties in relation to the
business of Material Sciences Corporation and any affiliates of Material
Sciences Corporation as may from time to time be assigned to you by senior
management of Material Sciences Corporation or Material Sciences (Shanghai)
Trading Co., Ltd. You shall travel to other locations at such times as may be
appropriate for the performance of your duties under this Agreement. In the
event this international assignment is extended or a new assignment occurs, a
new agreement shall be executed. The new agreement will take into account the
conditions that exist at the newly contemplated assignment location. You are
subject to reassignment to any of the Material Sciences Corporation locations
throughout the world. Such reassignment will depend on the future needs of
Material Sciences Corporation.

During your international assignment, you shall have any authority to negotiate
on behalf Material Sciences Corporation, to modify or accept contracts on behalf
of Material Sciences Corporation, to otherwise bind Material Sciences
Corporation to any contract with any third party and to conduct any business in
the name of or on behalf of Material Sciences Corporation.

 

2. Term.

This assignment will begin June 7, 2008 and shall continue for a period of up to
three (3) years, unless sooner terminated by either party upon thirty days prior
written notice. In the event MSC provides notice to Murphy, and Murphy’s spouse
is still employed in China as an expatriate, MSC in its notice to Murphy will
provide six (6) months forewarning of the anticipated end of assignment date.



--------------------------------------------------------------------------------

Regardless of any statement contained in this Agreement, Material Sciences
Corporation shall have the right to terminate your employment at any time for
“Cause” as defined in section 8, upon thirty days prior written notice to you.
The term of assignment may be extended by mutual agreement of the parties.
Please note that all benefits provided in this Agreement cease upon your return
to the United States.

During any period that you are on assignment outside of China, this Agreement
and your employment by Material Sciences Corporation are subject to the proper
and timely processing of passport, visa, work permit and other related
documents, as well as medical and host country government clearances, required
of you in connection with such international assignment.

 

3. Compensation.

The elements of this Agreement are based on MSC’s policies and prior discussions
with you, but may change at MSC’s discretion.

 

  3.1 Base Salary.

Effective March 1, 2008 your base salary will be $220,000.00 [U.S.] per annum.
Once you are relocated to Shanghai, you will be paid by Material Sciences
Corporation and by Material Sciences (Shanghai) Trading Co., Ltd. on a “split”
payroll basis; 60% through the Material Sciences (Shanghai) Trading Co., Ltd.
FESCO and 40% Material Sciences Corporation U.S. payroll. Your base salary shall
be payable in accordance with MSC’s customary payroll practices but in no event
less often than monthly. Your performance evaluation and salary review will
follow MSC’s normal review cycle.

 

  3.2 Applicable Bonuses.

Bonus: your participation will be at the 40% level of base level under the MSC
Management Incentive Plan (MIP). Bonuses will be paid on the “split” payroll
basis.

Long Term Incentives (LTI): your participation will be at the discretion of the
MSC Board of Directors.

Assignment Bonus: you will receive an annual assignment bonus of $20,000.00
(less applicable taxes and withholdings) paid after each 12 months on
assignment. Partial years will be prorated. This bonus will be paid out of the
U.S. payroll.

 

  3.3 Pre-transfer Trip Expenses.

Material Sciences Corporation has paid expenses related to a pre-assignment
visit to Shanghai for you and your spouse not to exceed five consecutive
business days (or seven consecutive calendar days), as long as the expenses
comply with Material Sciences Corporation travel guidelines. The pre-assignment
visit should be scheduled to coincide with business purposes. The purpose of
this trip was to investigate and secure primary residence housing and determine
which of your furnishings and household items will be suitable for shipment to
your new location.

 

2



--------------------------------------------------------------------------------

  3.4 Goods & Services Differential (“G&SD”).

A G&SD will be paid to you at a quarterly rate $8000.00 [U.S.] and will be paid
in accordance with MSC’s customary payroll practices, beginning with the payroll
cycle once you have relocated to Shanghai, net of applicable taxes and other
required withholding. Your G&SD will be reviewed at the beginning of each
quarter and will be adjusted (up or down) to reflect the then-current G&SD
provided by the consulting firm of KPMG. This provision will be paid out of the
U.S. payroll.

 

  3.5 Expenses.

You shall be reimbursed for all reasonable business expenses incurred in the
performance of your duties pursuant to this Agreement to the extent such
expenses are substantiated in writing and are consistent with the policies of
MSC relating to the reimbursement of expenses.

 

  3.6 Other Benefits.

You shall be entitled to participate in all available Material Sciences
Corporation employee benefit plans while on assignment in Shanghai. Plan
provisions will dictate your inclusion or exclusion in such plans.

In addition, you will have coverage in the General Motor’s benefit plans for
medical, dental and prescription drug provided in conjunction with your spouse’s
assignment with General Motors in Shanghai. In the event the General Motor’s
coverage becomes unavailable to you and/or your spouse, MSC will make provisions
to provide similar coverage to the extent that coverage is available and such
coverage has a similar cost to MSC plans provided employees in the United
States.

 

  3.7 Shanghai Housing.

You will be provided with suitable housing consistent with the local market,
including furniture rental as needed and basic utilities (electricity, gas
and/or heating oil, water, trash disposal, and telephone installation charges
but not ongoing telephone charges) to a maximum cost of $6600.00 [U.S.] per
month. Standard house upkeep such as house cleaning will be at your personal
expense. Your Shanghai housing allowance will commence upon the beginning date
of the lease in Shanghai. The lease will be entered into between MSC and the
leasing company/agent.

 

  3.8 Taxes.

While on assignment, you will be responsible for an amount that will be
approximately the equivalent of the income tax and social security that you
would have paid had you remained in your United States location. This amount is
called “home theoretical tax”. Where withholding is required, home theoretical
tax will be calculated and deducted from your MSC compensation (including, but
not limited to, base salary, annual incentive, stock option proceeds or other
awards under MSC’s equity programs). In all instances you will ultimately be
held responsible for a U.S. theoretical tax.

 

3



--------------------------------------------------------------------------------

After your tax returns are prepared, your tax obligation will be recomputed to
reflect the actual facts for the year (“Final Tax Obligation”) and the
difference between the taxes you have paid for the tax year and the Final Tax
Obligation (your “Tax Equalization Settlement”) will be settled promptly
thereafter. Because withholdings may not have been at the level you are actually
responsible for paying under the China location and U.S. tax laws or
withholdings were not required to be made by Material Sciences Corporation at
time of payment or exercise, you may be responsible for paying additional taxes
based upon your Tax Equalization Settlement. Conversely, if it is determined in
your Tax Equalization Settlement that taxes in excess of your actual obligation
under the China location and US tax laws were withheld, the excess amount will
be returned to you.

You will be required to comply with all laws regarding the filing of any
required income tax returns. You will be responsible and liable for the
submission of host and home country tax returns. To assist you in this regard,
Material Sciences Corporation will designate a tax preparer (“Tax Preparer”) and
pay for the preparation of required tax returns and Tax Equalization Settlement
calculations for you for all tax years affected by the International Assignment.
You are responsible for providing the Tax Preparer with complete and timely
submission of tax data. You will be responsible for penalties, interest or
increased Tax Preparer fees that arise if you do not provide the Tax Preparer
with this information in a timely manner.

If your spouse is required to file a non-MSC employment related tax return, MSC
will not be responsible for those tax preparation expenses.

For purposes of the Material Sciences Corporation tax equalization policy, all
calculations will be prepared and approved by the designated Tax Preparer.
Further, you will allow the Tax Preparer to provide sufficient information
relating to your tax returns to Material Sciences Corporation for the sole
purpose of completing the tax equalization process.

 

  3.9 Travel Expenses.

Material Sciences Corporation will reimburse air travel and incidental travel
expenses for you and your accompanying spouse to travel to Shanghai upon the
start of your assignment and from Shanghai to United States at the end of your
assignment. Reimbursement will follow the MSC travel policy in effect at the
time of travel.

 

  3.10 Disturbance Allowance.

To cover any incremental miscellaneous expenses you may incur in connection with
your international assignment MSC will pay you a one-time disturbance allowance
of $20,000.00 [U.S.], net after taxes and other required withholdings. Such
expenses might include, but are not limited to: banking fees, China driver’s
license, luggage, the conversion or purchase of electrical appliances, the
connection or disconnection of utility services and purchase of draperies. This
payment will be delivered to Murphy, at his discretion, in either two (2) lump
sum payments or incorporated in his monthly payroll payments. This provision
will be paid out of the U.S. payroll.

 

4



--------------------------------------------------------------------------------

  3.11 Moving and Storage.

MSC will reimburse moving expenses, surface shipment of up to one 40-foot
container load and an air shipment of up to 2000 pounds net weight, associated
with your relocation from the United States. These expenses include packing,
crating, unpacking, wardrobe service, insurance, surface shipping, storage in
transit, delivery and all expenses involving customs clearance of normal
household goods and personal effects.

 

  3.12 Shanghai Transportation.

MSC will enter into a contract with an auto leasing company and pay the fees
directly associated with the lease, including the assignment of a driver to you.
Under this paragraph, the total expense MSC will assume will not exceed
$45,000.00 [U.S.] per year.

MSC will not pay or reimburse for shipping any auto (or other vehicle) to or
from an international assignment.

 

  3.13 Visas and Passports.

All costs involving the securing of required visas, passports, work permits and
other related documents for you and your accompanying spouse will be paid or
reimbursed by the MSC, excluding any payments made by General Motors on behalf
of your spouse for the items listed within this provision.

 

  3.14 Home Leave.

Following the establishment of your residence in Shanghai, your spouse is
eligible for two (2) complete round trips per 12-month period to the United
States. Under this provision, MSC will not allow the carryover of any unused
home leave trips. You are expected to coordinate your travel with business trips
when joining your spouse for her “home leave” travel. Reimbursement will follow
the MSC travel policy in effect at the time of travel.

 

  3.17 Emergency Travel.

In the event of a serious illness or death of a member of your or your spouse’s
immediate family (mother, father, brother, sister, or child), MSC will reimburse
round-trip airfare for you and your spouse to an appropriate location.
Reimbursement will follow the MSC travel policy in effect at the time of travel.
Serious illness is defined as one of an immediate life threatening nature,
wherein the immediate family member’s condition likely will result in death,
without chance of recovery.

 

5



--------------------------------------------------------------------------------

4. Work Schedule.

You agree that you will observe the work schedule and holidays in effect in
Shanghai. You will not normally be entitled to overtime pay should the
responsibilities of your position require that you work beyond this schedule.
While on assignment, you will continue to receive vacation benefits in
accordance with the MSC policy.

 

5. Business Conduct.

You are expected to comply with the United States Foreign Corrupt Practices Act,
and with local law applicable to government payments. Except as permitted under
the express written policies of Material Sciences Corporation, you shall not,
directly or indirectly, pay, give or offer anything of value to any foreign
government officer, employee or representative, or to any foreign political
party or candidate for or incumbent in any foreign political office, for any
personal or business reasons, including in order to assist in obtaining,
retaining or directing business. In addition, you agree to obey all countries’
laws and regulations and respect lawful customs. Further, it is understood that
in accepting this assignment, you agree that you will not engage in any
employment or business enterprises that would in any way conflict with your
service with, and interest of, Material Sciences Corporation or Material
Sciences (Shanghai) Trading Co., Ltd.

You agree to avail yourself of training related to the United States Foreign
Corrupt Practices Act with the law firm MSC engages as general council as soon
as practical following signature of this Agreement.

 

6. Miscellaneous Provisions:    (Training to be reimbursed on MSC expense
reports.)

 

  6.1 Cross Cultural training to be defined and provided for Murphy and his
spouse.

 

  6.2 Language training to be defined and provided for Murphy and his spouse.

 

  6.3 Any required inoculations or physical exams will be provided to Murphy and
his spouse.

 

  6.4 MSC will provide coverage to Murphy and his spouse in the SOS Medical
Program.

 

  6.5 MSC will provide Murphy and his spouse with a personal liability insurance
policy as recommended by MSC’s insurance broker.

 

  6.6 MSC will provide personal property insurance coverage to Murphy while he
is covered under this Agreement.

 

  6.7 MSC will provide to Murphy and/or his spouse medical emergency evacuation
to the United States, when in the opinion of a competent medical authority such
evacuation is deemed appropriate.

 

6



--------------------------------------------------------------------------------

7. Repatriation.

Once your international assignment has been successfully completed, you are
entitled to repatriation benefits for yourself and accompanying dependents under
the same guidelines set forth under paragraph 3.11 and storage of those goods in
the U.S. for up to 60 days. In addition, you will receive a disturbance
allowance equal to one month’s base salary, net of taxes and other required
withholding.

 

8. Severance Pay.

Provisions for severance pay are provided under a “Change in Control” (“CIC”)
agreement entered into between yourself and MSC and dated April 24, 2008.

In addition to the provisions found under the CIC agreement, if MSC terminates
your employment not for “Cause”, while on international assignment, and you
return to the United States within 30 days, MSC will assume the cost of one-way
direct air travel expenses for you and your accompanying family members under
the same guidelines set forth under paragraph 3.9, transportation of household
goods to an appropriate U.S. location under the same guidelines set forth in
paragraph 3.11 and storage of those goods for up to 60 days. In addition, you
will receive a disturbance allowance of one month’s base salary, net of taxes
and other required withholding. In no instance, however, will this disturbance
allowance exceed the equivalent of $20,000.00 [U.S.] net of taxes and other
required withholding.

There is no assistance on relocation, including a disturbance allowance, in the
event you i) voluntarily terminate your employment due to acceptance of a
position with another employer or ii) are terminated for “Cause” in which event
all benefits under this Agreement immediately cease.

The definition of “Cause” under this provision is that definition as found
within your CIC.

 

9. Termination/Severance Payments.

Should termination or severance payments become payable upon your transfer to
another location or upon termination of your employment with MSC, you agree to
forfeit your rights in writing to all such payments under this Agreement or, if
you receive such payments, you will immediately return them to MSC. In the event
the waiver of such payments is unenforceable under local law, you agree to fully
offset the value of such payments due to you from other plans or benefits under
which you may be eligible.

You hereby consent to the offset by MSC of amounts you may owe MSC hereunder
(i.e., home theoretical tax and/or Tax Equalization Settlement) against sums
owed to you by MSC (i.e., salary, bonus, termination payments and other
benefits).

 

10. Severability.

The provisions of this Agreement are severable. If any provision is found by any
court of competent jurisdiction to be unreasonable and invalid, that
determination shall not affect the enforceability of the other provisions.

 

7



--------------------------------------------------------------------------------

11. Governing Law.

This Agreement shall be construed in accordance with and governed by the laws of
the State of Illinois, without regard to the choice of law principles thereof.
Any suit, action or other legal proceeding arising out of or relating to this
Agreement shall be brought exclusively in the federal or state courts located in
the State of Illinois. You agree to submit to personal jurisdiction in the
foregoing courts and to venue in those courts. You further agree to waive all
legal challenges and defenses to the propriety of a forum in China, and to the
application of China law therein.

 

12. Third Party Beneficiary.

Each affiliate of the MSC is a third party beneficiary of this Agreement and
each of them has the full right and power to enforce rights, interests and
obligations under this Agreement without limitation or other restriction.

 

13. No Waiver.

No failure or delay by any party in exercising any right, power or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
particular exercise of the same preclude any further exercise thereof or the
exercise of any other right, power or remedy.

Without limiting the foregoing, no waiver by any party of any breach of any
provision of this Agreement shall be deemed to be a waiver of any subsequent
breach of that or any other provision of this Agreement.

 

14. Withholding and Deductions.

All amounts paid pursuant to this Agreement shall be subject to deductions and
withholding for taxes (national, local, foreign or otherwise) to the extent
agreed to by you or required by applicable law.

 

15. Entire Agreement.

This Agreement constitutes the entire agreement of the parties with respect to
subject matter hereof and all prior negotiations or representations are merged
herein. This Agreement supersedes any prior employment, compensation or
assignment agreement, whether written, oral or implied in law or implied in fact
between Murphy and MSC or its affiliates.

If you are in agreement with the conditions of this Agreement, please sign one
copy of this Agreement confirming your agreement of the conditions outlined in
this Agreement and return it to my attention.

 

8



--------------------------------------------------------------------------------

SIGNED AND AGREED:

 

Employee:     /S/ MATTHEW M. MURPHY     6/12/08

Matthew M. Murphy

Vice President – China Sales & Marketing

    Date

 

MATERIAL SCIENCES CORPORATION:     /S/ CLIFFORD D. NASTAS     6/12/08

Clifford D. Nastas

Chief Executive Officer

Material Sciences Corporation

    Date